— Appeal by defendant from a judgment of the County Court, Suffolk County (Copertino, J.), rendered August 24, 1981, convicting him of attempted robbery in the first degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review (1) the denial, without a hearing, of defendant’s motion to suppress his statement, and (2) the denial, after a hearing, of defendant’s motion to suppress identification testimony. By order dated February 7,1983, this court remitted the case to the County Court, Suffolk County, to hear and report on whether defendant’s alleged confession was voluntarily obtained by the police and directed that the appeal be held in abeyance in the interim (People v Armioia, 92 AD2d 548). The County Court (Vaughn, J.), has complied and rendered a report in accordance therewith. Judgment affirmed. No opinion. Damiani, J. P., Lazer, Mangano and Thompson, JJ., concur.